          Case 4:20-cr-00327-LPR Document 12 Filed 11/05/20 Page 1 of 3

                                                                                   EAsJ~{~ffJ2.,    ARKANSAS

                         IN THE UNITED STATES DISTRICT COURT           O5 2020        ,_:>'
                            EASTERN DISTRICT OF ARKANSAS     ~A~ES ~~CJ.>~c,
                                   CENTRAL DIVISION           Y - - - ~ K , CLERK
                                                                                                       ~
UNITED STATES OF AMERICA                      )               4:20CR 003:fl      L~                       ERK

                                              )
V.                                            )               18 U.S.C.   § 1591
                                              )               18 U.S.C.   § 120l(a)(l)
ALEXUS HARRIS                                 )               18 U.S.C.   § 875(b)
                                              )               18 U.S.C.   § 2423(a)

                                          INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                           COUNT ONE

       Between on or about September 1, 2020, through on or about September 4, 2020, in the

Eastern District of Arkansas, and elsewhere, the defendant,

                                        ALEXUS HARRIS,

did knowingly, in and affecting interstate commerce, recruit, entice, harbor, transport, provide,

obtain, advertise, maintain, patronize, and solicit by any means a person, to wit, T.W., knowing

and in reckless disregard of the fact that (1) means of force, threats of force, fraud, coercion and

any combination of such means will be used to cause the person to engage in a commercial sex

act and (2) the minor would be caused to engage in a commercial sex act, having had a reasonable

opportunity to observe the minor and knowing and in reckless disregard of the fact that the minor

had not attained the age of 18 years.

       All in violation of Title 18, United States Code, Section 1591(a).

                                           COUNT TWO

       Between on or about September 1, 2020, through on or about September 4, 2020, in the

Eastern District of Arkansas, and elsewhere, the defendant,

                                        ALEXUS HARRIS,
          Case 4:20-cr-00327-LPR Document 12 Filed 11/05/20 Page 2 of 3



did unlawfully seize, confine, kidnap, abduct, inveigle, carry away and hold T.W., without her

consent, for money and, in committing or in furtherance of the commission of the offense, T.W.

was willfully transported and traveled in interstate commerce from Arkansas to Tennessee.

       All in violation of Title 18, United States Code, Section 1201(a)(l).

                                        COUNT THREE

       Between on or about September 1, 2020, through on or about September 4, 2020, in the

Eastern District of Arkansas, and elsewhere, the defendant,

                                       ALEXUS HARRIS,

knowingly and with intent to extort money, did transmit in interstate commerce a threat to injure

the person of another, to wit, the defendant made a Facebook Messenger video call to Person A

wherein T.W. stated the defendant and others were going to harm her, to include killing her, if

they did not send money to T.W.'s CashApp.

       All in violation of Title 18, United States Code, Section 875(b).

                                         COUNT FOUR

       Between on or about September 1, 2020, through on or about September 4, 2020, in the

Eastern District of Arkansas, and elsewhere, the defendant,

                                       ALEXUS HARRIS,

did knowingly transport an individual, T.W., who had not attained the age of 18 years in interstate

commerce, with the intent that such individual engage in prostitution and sexual activity for

which any person can be charged with a criminal offense.

       All in violation of Title 18, United States Code, Section 2423(a).
          Case 4:20-cr-00327-LPR Document 12 Filed 11/05/20 Page 3 of 3



                                          COUNT FIVE

       Between on or about September 1, 2020, through on or about September 10, 2020, in the

Eastern District of Arkansas, and elsewhere, the defendant,

                                        ALEXUS HARRIS,

did knowingly, in and affecting interstate commerce, recruit, entice, harbor, transport, provide,

obtain, advertise, maintain, patronize, and solicit by any means a person, to wit, K.D., knowing

and in reckless disregard of the fact that means of force, threats of force, fraud, coercion and any

combination of such means will be used to cause the person to engage in a commercial sex act.

                              FORFEITURE ALLEGATION ONE

       Upon conviction of Count One, Two, Three, Four, or Five of this Indictment, the defendant,

ALEXUS HARRIS, shall forfeit to the United States, under Title 18, United States Code, Section

2253(a)(3), all property, real or personal, used or intended to be used to commit or to promote the

commission of the offense and all property traceable to the property used or intended to be used to

commit the offense.
